tax_exempt_and_government_entities_division release number release date uil department of the treasury internal_revenue_service commerce street mc 4920dal dallas tx date nov person to contact identification_number contact telephone number telephone number fax ein certified mail - return receipt requested dear this is a final_determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective march 20xx for the following reason s you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 organizations that are described in sec_501 and sec_501 must be organized and operated exclusively for an exemptpurpose as such you failed to meet the requirements of internal_revenue_code sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective march 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter washington dc publication enclosures sincerely yours maria hooke director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date date taxpayer id number irs exempt_organizations examination form 990-n tax periods ended december 20xx person to contact employee id number telephone number fax address manager's contact information employee d number telephone number response due_date date certified mail return receipt requested dear why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you disagree send any information you want us to consider j request a meeting or telephone conference with the manager shown at the top of this letter information as stated in the meeting or after we consider the information file a protest with the irs appeals_office if you request a meeting with the manager or send additional and above you'll still be able to file a protest with irs appeals_office after after we issue the final adverse determination_letter well announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you agree ifyou haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described mir c sect ion for the periods above the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally ifyou file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status letter rev catalog number 34809f fast track mediation f tm apply now that we've issued this letter referred to in publication the examination process generally doesn't request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely laut mins karr for maria hooke director exempt_organizations examinations enclosures form 886-a certificate of termination form_6018 form 4621-a report of examination publication publication 3498-a letter rev catalog number 34809f form 826a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx date of notice august 20xx issues whether the exempt status of c should be revoked effective march 20xx because it is not organized exclusively for exempt purposes within the meaning of sec_501 and sec_1 c - b the organization under irc facts applied for tax-exempt status by filing the form 1023-ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on october 20xx and was granted tax-exempt status as a c on november 20xx with an effective date of march 20xx an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition the organization attested on form 1023-ez part il box that they have the organizing document necessary for their organizational structure sec_501 requires that an organizing document must limit your purposes to one or more exempt purposes within sec_501 the organization attested that their organizing document contains this limitation they also attested that their organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities in activities that in themselves are not in furtherance of one or more exempt purposes the organization attested that their organizing document contains the dissolution provision required under sec_501 or that they did not need an express dissolution provision in your organizing document because they rely on the operation of state law in the state in which you are formed for your dissolution provision the organizing documents that the agent obtained from the state of the purpose of the organization to one or more exempt purposes does not limit the organization's original articles of incorporation did not include a purpose power or dissolution clause the organization amended their articles of incorporation on october 20xx to include a dissolution clause but a purpose and power clause are _ still missing per the state of web-site the organization has terminated as of june 20xx form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer year period ended 20xx see copy attached from state web-site the organizations purpose as stated in their articles of incorporation via corporate and individual donations will help those in need while presenting ones' own culture and heritage the organizing documents that the agent obtained from the secretary of state website do not limit the purpose of the organization to one or more exempt purposes within the meaning of sec_501 the agent has sent a copy of the organization's original and amended articles of incorporation to the organization with the letter 5077-b dated august 20xx law internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual treasury regulations regulation c -1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational regulation sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes regulation c -1 b an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved form 886-a rev department of the treasury - internal_revenue_service page -2- ‘ fie 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended name of taxpayer 20xx organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders rev rut 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status year revproc_2018_5 sec dollar_figure inaccurate information on request a determination_letter issued to an organization that submitted a request in accordance with this revenue_procedure may not be relied upon by the organization submitting the request if based on any inaccurate material information submitted by the organization inaccurate material information includes an incorrect representation or attestation as to the organization's organizational documents the organization's exempt_purpose the organization's conduct of prohibited and restricted activities or the organization's eligibility to file form 1023-ez it was organization's position taxpayer's position is the founders of the organization have terminated the organization with the the organization due to personal unforeseen circumstances and lack of commitment secretary of state on june 20xx the organization decided to terminate government's position based on the above facts the organization has not established that it had organizing documents limiting the purpose and power of the organization to one or more exempt purposes that meet the organizational_test under sec_501 at the time of applying for tax exemption if an organization fails to meet either the organizational_test or the operational_test it is not exempt the organization fails the organizational_test because it did not establish that it had an organizing document that complied with sec_501 at the time of applying for tax exemption because it never had an organizing document that meets the requirements form 886-a rev department of the treasury - internal_revenue_service page -3- rt form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx of sec_501 and because it misrepresented that fact in its form 1023-ez the revocation is effective as of the date of exemption march 20xx conclusion based on the foregoing reasons it is the irs's position that the organization failed to establish that it meets the organizational_test as required sec_501 for it to be exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective march 20xx form_1120 u s_corporation income_tax return should be filed for the tax periods after march 20xx form 886-a rev department of the treasury - internal_revenue_service page -4-
